Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent claims 1, 11 and 16 recites the limitation "the at least one device" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. The claims refer to the “at least one probe device prior to reciting “the at least one device”.  The problem can be resolved by changing “the at least device” to “the at least one probe device”. Dependent claims 2-10, 12-15 and 17-20 are rejected for being based upon the rejected independent claims 1, 11 and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamilin (US 20190246242) in view of Zhao (US 10,003,925). 
Referring to claim 1, Tamilin discloses a method (abstract, FIG. 4-9 and Par. 49-50) comprising: 
determining location data associated with at least one probe device when the at least one device traverses from outside a point-of-interest (POT) to inside the POI (FIG. 8-10 and Par. 6, 97,  “tracking how people move throughout an indoor environment. This information, coupled with a model of the environment”, “indoor LBS refers to tracking the position of portable assets in indoor environments”, note that each location determination and tracking must start with initiating the Location determining process); 
generating an origin-destination (OD) matrix, wherein the OD matrix represents an indoor movement of the at least one probe device among the plurality of sub-POIs (FIG.10, 6, 9 and 14, and Paragraphs 67, 80, 83, 84, “identify which indoor environment, out of a set of known ones, the associated tracked entity is moving into, to responsively fetch a corresponding indoor environment model 501 out from an indoor environment model database 503”, “database 503, as well as external event feeds 604, if any, such as check-in/check-out events generated from an external system, for track reconstruction accuracy improvement purposes”, “real -time rule engine 606 may be designed to generate a track reconstruction event 608 every time a new session is opened or every time a tracked entity enters a given area”); and providing the OD matrix as an output (FIG. 9, 10, 14, and Par. 87, 56, 60, “output and supply associated relative location data to the indoor localisation engine 206 via wireless signals 202”, “output a first raw indoor location data stream 207a”).
 Tamilin is not relied on for traversing from outside a point-of-interest (POT) to inside the POI, determining one or more clusters of trajectories of the at least one probe device based on the location data, the trajectories extending from areas outside the POI to at least one of a plurality of sub-POIs located within the POI; processing the one or more clusters, the one or more trajectories, or a combination thereof to 
Zhao discloses when at least one device traversing from outside a point-of-interest (POI) to inside the POI (Col. 4, lines 39-51, “geofencing application that detects device within the geofence region . . . Each device’s location is compared to the geofence region to determine if the device within the geofence region”.  Note that outside the geofence is equivalent to outside the  POI and inside geofence is equivalent to the inside the POI. Zhao discloses that when the device crosses over to the geofence, its crossover is determined, which reads on determining when the at least one device traversing from outside a point-of-interest (POT) to inside the POI). Zhao further discloses determining one or more clusters of trajectories of the at least one probe device based on the location data, the trajectories extending from areas outside the POI to at least one of a plurality of sub-POIs located within the POI and processing the one or more clusters, the one or more trajectories, or a combination thereof (Col. 4, lines 19-31, “Geofencing applications rely on accurate, up to date, location information from a device and often determine a trajectory of a device based on a series of determined locations of the device”, “a device may traverse through a plurality of independent geofence regions (e.g., while a user is shopping within a mall), and consequently the device may respectively receive a plurality of requests from a plurality of location based services for a location of the device”. Also Col. 5, lines 62-67, “sensors 280 and accelerometer … monitor various aspects of the device”. Col. 6, lines 12-26, Map logic 246 … to determine the … position … to generate map”. With regards to sub-POI note that Zhao teaches the device may traverse through a plurality of independent geofence regions (e.g., while a user is shopping within a mall). Thus, the shops in the mall can is the sub-POIs and the mall itself is the POI. Further note that system determines a trajectory of the device based on a series of locations of the device. Since Zhao also determines the device being inside or outside the POI, it determines the trajectories extending from areas outside the POI to at least one of a plurality of sub-POIs located within the POI and processing the one or more clusters, the one or more trajectories, or a combination thereof in order to determine its location and course of travel).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tamilin by incorporating the teachings of Zhao such that outdoor location would be tracked when it enters a point of interest for the purpose of identifying the location within the POI and then providing services associated with that POI. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combination of Tamilin/Zhao discloses the method of claim 1, further comprising: processing the one or more clusters to determine one or more mobility patterns of the at least one probe device, wherein the one or more mobility patterns are with respect to the at least one of the sub-POIs (Zhao, Col. 4, lines 39-51, “ Geofencing applications rely on accurate, up to date, location information from a device and often determine a trajectory of a device based on a series of determined locations of the device. To this end, geofencing applications typically poll devices for the devices' locations very frequently. This means that devices are being called on more and more frequently to determine their location, which consumes significant power and may lead to unsatisfactory battery life. Also, a device may traverse through a plurality of independent geofence regions (e.g., while a user is shopping within a mall)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tamilin by incorporating the teachings of Zhao such that outdoor location would be tracked when it enters a point of interest for the purpose of identifying the location within the POI and then providing services associated with that POI. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 3, the combination of Tamilin/Zhao discloses the method of claim 2, further comprising: predicting which one of the sub-POIs that the at least one probe device is likely to visit based, at least in part, on one of the areas outside the POI that the user travels from and the one or more mobility patterns (Zhao, Col. 4, lines 39-51, “ Geofencing applications rely on accurate, up to date, location information from a device and often determine a trajectory of a device based on a series of determined locations of the device. To this end, geofencing applications typically poll devices for the devices' locations very frequently. This means that devices are being called on more and more frequently to determine their location, which consumes significant power and may lead to unsatisfactory battery life. Also, a device may traverse through a plurality of independent geofence regions (e.g., while a user is shopping within a mall)”. Note that reading the trajectory or course also allows a course or location prediction).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tamilin by incorporating the teachings of Zhao such that outdoor location would be tracked when it enters a point of interest for the purpose of identifying the location within the POI and then providing services associated with that POI. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 4, the combination of Tamilin/Zhao discloses the method of claim 3, further comprising: selecting data to transmit to the at least one probe device, another device, or a combination thereof based on the OD matrix, the predicted sub-POIs, or a combination thereof (Zhao, Col. 3lines 39-65, “A location based service (LBS) is a particular geofencing application that detects devices within the geofence region for the purpose of communicating with users of the devices while they are proximate the POI (e.g., within the geofence region). Device users can subscribe to location based service offered by a given retailer or service provider in return for receiving offers or information” note that devices receive communications and/or offers when they proximate to the POI). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tamilin by incorporating the teachings of Zhao such that outdoor location would be tracked when it enters a point of interest for the purpose of identifying the location within the POI and then providing services associated with that POI. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 5, the combination of Tamilin/Zhao discloses the method of claim 1, further comprising: providing a handshake between outdoor positioning technology that determines a portion of the location data outside the POI and indoor positioning technology that determines another portion of the location data inside the POI (Zhao, “Col. 4, lines 19-31, “a device may traverse through a plurality of independent geofence regions (e.g., while a user is shopping within a mall), and consequently the device may respectively receive a plurality of requests from a plurality of location based services for a location of the device”. Also Col. 5, lines 62-67, “sensors 280 and accelerometer … monitor various aspects of the device”. Col. 6, lines 12-26, Map logic 246 … to determine the … position … to generate map”, note that the outside of POI location is determined in cooperation with the inside of the POI location determination system and a device is tracked when it enters the inside POI area, which at the point the location determination shifts to indoor tracking system. Thus, a handshaking between the indoor and outdoor tracking system must take place in order to continuously track the locations).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tamilin by incorporating the teachings of Zhao such that outdoor location would be tracked when it enters a point of interest for the purpose of identifying the location within the POI and then providing services associated with that POI. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 8, the combination of Tamilin/Zhao discloses the method of claim 1, further comprising: generating an index of the plurality of sub-POIs based on the OD matrix, wherein the index is based on a time spent at each sub-POI of the plurality of sub-POIs as indicated by the OD matrix (Tamilin, Figure 4-9 and Par. 5 and 123, “shows that people spend approximately 93% of their time”, “timestamp indicating at which time the estimate was computed.”).
Referring to claim 9, the combination of Tamilin/Zhao discloses the method of claim 1, wherein the OD matrix is generated with respect to at least one contextual parameter, and wherein the at least one contextual parameter includes at least in part a temporal parameter (Tamilin, Par. 9, 123, FIG. 4-9, “data map display module, wherein the position data acquisition module is realized through an RFID reader capable of reading real-time two-dimensional coordinates of an RFID label, the interaction data acquisition module is realized through the RFID reader capable of reading RFID label information entering a view field, and the real-time positions of the customers and the goods are displayed on the map in real time via the data map display module. The data storage and analysis module analyses positions and interaction data of the goods and the customers, results are displayed on the map via the data map display module, and a report form is generated at the same time”, note that the data in the matrix e.g., maps are changed bases on new movements).
Claims 11-15 recite features analogous to the features of claims 1-5 respectively, with the exception that claims 11-15 are apparatus claims including processor and memory. However, the prior art also discloses such apparatus and system that includes processor and memory. E.g., all of figures 1-5, at least, of Tamilin disclose system that include hardware, processors and devices for the performing the method of claims 1-5. Thus, claims 11-15 are rejected for the same reasons as set forth above. 
Claims 16-20 recite features analogous to the features of claims 1-5 respectively, with the exception that claims 16-20 are non-transitory computer readable media claim. However, the prior art also discloses such non-transitory computer readable media that includes processor and memory. E.g., all of figures 1-5, at least, of Tamilin disclose physical memory and processors that include hardware, processing devices for the performing the method of claims 1-5. Thus, claims 16-20 are rejected for the same reasons as set forth above. 
Claims 7, 10  are rejected under 35 U.S.C. 103(a) as being unpatentable over Tamilin (US 20190246242) in view of Kim (20180213363) and further in view of well-known art.
Referring to claim 7, the combination of Tamilin/Zhao discloses the method of claim  5, but is silent on the indoor positioning system includes a signal round-trip- time based positioning system.
Examiner takes official notice of the fact that ranking POI based on popularly is well-known in the art.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of combination by incorporating the teachings well-known art, so that POIs would be ranked, for the purpose of distributing resources efficiently in those higher populate areas. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
 	Referring to claim 10, the combination of Tamilin/Zhao discloses the method of claim 1, but is not relied on for processing the OD matrix to rank the plurality of sub-POIs based on popularity.
Examiner takes official notice of the fact that ranking sub-POI based on popularly is well-known in the art.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of combination by incorporating the teachings well-known art, so that POIs would be ranked, for the purpose of distributing resources efficiently in those higher populate areas. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tamilin (US 20190246242) in view of Zhao (US 10,003,925), further in view of Kim (20180213363). 
Referring to claim 6, the combination of Tamilin/Zhao discloses the method of claim  5, but is not relied on for map-matching the other portion of the location data inside the POI to indoor map data to determine the indoor movement of the at least one probe device.
Kim disclose map-matching the other portion of the location data inside the POI to indoor map data to determine the indoor movement of the at least one probe device (Kim, Par. 86, “map-match”, “the location determiner 222 may determine floor information of the integrated positioning providing system 110 as the 3F of the building A and may match (i.e., map-match) a point corresponding to GPS coordinate information of the integrated positioning providing system 110 to map information corresponding to the 3F of the building A”. Tamilin, Par. 9, 123, “track 1205 can be mapped to tiles 1203 in the grid 1202. Accordingly, track data 605 can be represented as an ordered sequence of tiles, so discretising the path traveled by a tracked entity”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combo by incorporating the teachings of Kim such that outdoor and indoor system provide an handshaking first for so the device would be tracked to the point that the device enters the indoor facility, for the purpose of relating indoor and outdoor locations and providing a more efficient location determination system. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/               Primary Examiner, Art Unit 2644